                                         Case 1:17-bk-12408-MB             Doc 604 Filed 02/14/19 Entered 02/14/19 19:42:10                      Desc
                                                                            Main Document     Page 1 of 7


                                           1   SAMUEL R. MAIZEL (SBN 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (SBN 235736)
                                               tania.moyron@dentons.com
                                           3   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           4   Los Angeles, California 90017-5704
                                               Telephone: (213) 623-9300; Facsimile: (213) 623-9924
                                           5
                                               Attorneys for Matthew Pliskin, as Trustee, and
                                           6   The Trust Board

                                           7
                                                                              UNITED STATES BANKRUPTCY COURT
                                           8                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                               (SAN FERNANDO VALLEY DIVISION)
                                           9

                                          10   In re:                                                       Lead Case No.: 1:17-bk-12408-MB
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                                            Jointly administered with:
                                          11   ICPW Liquidation Corporation, a California                   1:17-bk-12409-MB Chapter 11 Cases
                                               corporation,1
         DENTONS US LLP




                                          12                 Debtor and Debtor in Possession. POST-CONFIRMATION STATUS
            (213) 623-9300




                                                                                              REPORT
                                          13
                                               In re:                                          HEARING:
                                          14                                                   DATE:    February 28, 2019
                                               ICPW Liquidation Corporation, a Nevada          TIME:    1:30 p.m.
                                                            2
                                          15   corporation,                                    PLACE:   Courtroom “303”
                                                              Debtor and Debtor in Possession.          21041  Burbank Boulevard
                                          16                                                            Woodland Hills, California 91367

                                          17        Affects:
                                          18          Both Debtors
                                          19         ICPW Liquidation Corporation, a California
                                                     corporation
                                          20
                                                     ICPW Liquidation Corporation, a Nevada
                                          21         corporation
                                          22

                                          23
                                                           TO    THE       HONORABLE             MARTIN          R.    BARASH,          UNITED     STATES
                                          24
                                               BANKRUPTCY JUDGE:
                                          25
                                                           Matthew Pliskin, the trustee (the “Trustee”), under the trust (the “Trust”) created pursuant
                                          26
                                               to the Debtors and Official Committee of Equity Security Holders Joint Plan of Liquidation Dated
                                          27

                                          28   1
                                                   Formerly known as Ironclad Performance Wear Corporation, a California corporation.
                                               2
                                                   Formerly known as Ironclad Performance Wear Corporation, a Nevada corporation.

                                                                                                        1
                                               108771613\V-1
                                         Case 1:17-bk-12408-MB             Doc 604 Filed 02/14/19 Entered 02/14/19 19:42:10                 Desc
                                                                            Main Document     Page 2 of 7


                                           1   February 9, 2018 (the “Plan”) [Docket No. 438], and that certain trust agreement dated as of

                                           2   February 28, 2018 (the “Trust Agreement”), entered into by and among the Trustee, ICPW

                                           3   Liquidation Corporation, a California corporation, formerly known as Ironclad Performance Wear

                                           4   Corporation, a California corporation, and ICPW Liquidation Corporation, a Nevada corporation

                                           5   (“ICPW Nevada”), formerly known as Ironclad Performance Wear Corporation, a Nevada

                                           6   corporation, hereby respectfully submits this Post-Confirmation Status Report, pursuant to Rule

                                           7   3020-1(b) of the Local Bankruptcy Rules of the United States Bankruptcy Court for the Central

                                           8   District of California.

                                           9               The Plan is a liquidating plan confirmed by entry of an order by this Court on February

                                          10   13, 2018 (the “Confirmation Order”). [Docket No. 442.]
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11               Listing of Claims & Interests and Payments Under the Plan
         DENTONS US LLP




                                          12       Class             Creditor(s)                      Claim                 Plan Payment to Date
            (213) 623-9300




                                                   Class 1           General Unsecured Claims         $354,727.26__         See Below
                                          13       Class 2           Class of Shareholders            See Below             See Below
                                                   Class 3           Secured Claims                   Disputed              Reserve
                                          14       Class 4           Priority Unsecured Claims        Disputed              Reserve
                                          15               Class 1
                                          16               Class 1 consists of general unsecured claims. As indicated in the Plan, prior to the Plan, all
                                          17   non-disputed general unsecured claims were paid by the Debtors with post-petition interest in
                                          18   accordance with prior orders of the Court and the Order Granting Debtors’ Motion For Authority
                                          19   To Pay Undisputed Pre-Petition Claims Of Solvent Estate And Establishing Protocol. [Docket
                                          20   No. 345.]
                                          21               On May 29, 2018, the Trustee filed the Notice of Objection and Objection to Claims in
                                          22   Accordance with Debtors and Official Committee of Equity Security Holders Joint Plan of
                                          23   Liquidation Dated February 9, 2018 (the “Objection”). [Docket No. 582]. The Objection
                                          24   provides that (i) the Trustee disputes the validity and amount of the seven claims listed therein
                                          25   (the “Claimants”) and the enforceability of the claims (the “Claims”) against the estates, (ii) the
                                          26   Trustee anticipates that any litigation against the Claimants will be commenced in another forum,
                                          27   and (iii) requests disallowance of the Claims after an order is obtained in a different forum. The
                                          28

                                                                                                     2
                                               108771613\V-1
                                         Case 1:17-bk-12408-MB            Doc 604 Filed 02/14/19 Entered 02/14/19 19:42:10               Desc
                                                                           Main Document     Page 3 of 7


                                           1   Trustee filed the Objection in accordance with the Plan and to provide the Claimants with notice

                                           2   that the Trustee disputed the Claims and, thus, no distribution would be paid on the Claims.

                                           3               Class 2

                                           4               Class 2 consists of the Beneficial Interest Holders (as defined below), who were the equity

                                           5   holders of ICPW Nevada as of the Record Date (i.e., February 12, 2018). Pursuant to the Plan, on

                                           6   February 28, 2018 (the “Effective Date”), the Trust was created and all of the outstanding shares

                                           7   of common stock of ICPW Nevada (the “Common Stock”) existing on the Effective Date were

                                           8   cancelled, and the record holders who owned shares of Common Stock on the Record Date

                                           9   became holders of non-transferable beneficial interests in the Trust in exchange for those shares

                                          10   (“Beneficial Interest Holders”). [Docket No. 438]. The Trust was created for the exclusive benefit
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   of Beneficial Interest Holders, net of claims and expenses payable under the express terms of the
         DENTONS US LLP




                                          12   Trust. Id.
            (213) 623-9300




                                          13               In June 2018, the Trustee sent a letter to Beneficial Interest Holders informing them of an

                                          14   interim distribution to them in the amount of $7,243,994 (representing $0.0835/share based upon

                                          15   86,754,428 total outstanding shares). As of June 30, 2018, the amount of $5,901,770.96 has been

                                          16   disbursed. As of December 31, 2018, the total amount of $7,051,297.44 has been disbursed.

                                          17               Class 3

                                          18               Class 3 consists of the contingent and disputed claim of Radians Wareham Holdings, Inc.

                                          19   (“Radians”). Pursuant to paragraph 26 in the Confirmation Order, on March 12, 2018, the Trustee

                                          20   filed the Motion to Estimate Claim of Radians Wareham Holding, Inc. for Reimbursement of

                                          21   Legal Fees Pursuant to 11 U.S.C. § 502(c) [Docket No. 473] (the “Estimation Motion”) for

                                          22   purposes of establishing the Class 3 Reserve Fund (as defined in the Confirmation Order). At the

                                          23   hearing on the Estimation Motion, the Trustee and Radians agreed the that the Class 3 Reserve

                                          24   Fund should be $2,300,000 (the “Agreed Class 3 Reserve Fund”), which is reflected in Order

                                          25   Granting In Part Motion To Estimate Claim Of Radians Wareham Holding, Inc. For

                                          26   Reimbursement Of Legal Fees Pursuant To 11 U.S.C. § 502(c). [Docket No. 555]. The Trustee is

                                          27   holding the Agreed Class 3 Reserve Fund in a segregated trust account.

                                          28

                                                                                                    3
                                               108771613\V-1
                                         Case 1:17-bk-12408-MB            Doc 604 Filed 02/14/19 Entered 02/14/19 19:42:10               Desc
                                                                           Main Document     Page 4 of 7


                                           1               Class 4

                                           2               Class 4 consists of priority claims, pursuant to 11 U.S.C. §§ 507(a)(3), (4), (5), (6), and

                                           3   (7). The only non-tax priority claims referenced in the Plan are the two priority wage claims in

                                           4   the amount of $12,850 (the “Cordes and Aisenberg Priority Claims”) filed by Cordes and

                                           5   Aisenberg (the “Former Officers”). Prior to filing the Plan, the Official Committee of Equity

                                           6   Security Holders had filed a complaint against the Former Officers that (i) objected to the claims

                                           7   asserted by the Former Officers in their proofs of claims, and (ii) set forth the claims against the

                                           8   Former Officers seeking damages for pre-petition harm arising from their conduct [Adv. Proc.

                                           9   No.: 1:18-ap-01011].

                                          10               The Plan classified the disputed claims of the Former Officers as part of Class 4. The Plan
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   provided that total sum of $300,000.00 (the “Class 4 Reserve Fund”) would be retained in a
         DENTONS US LLP




                                          12   segregated trust account, which would used to pay the Cordes and Aisenberg Priority Claims to
            (213) 623-9300




                                          13   the extent allowed by the Court, plus any indemnification claims of the Former Officers to the

                                          14   extent allowed by the Court and not otherwise satisfied by the Debtors’ D&O Insurance. The

                                          15   Former Officers filed an objection to the Plan, which sought a larger reserve. [Docket No. 425].

                                          16               Pursuant to paragraph 26 in the Confirmation Order, the Trustee filed a motion to estimate

                                          17   the disputed claims of the Former Officers for purposes of establishing the Class 4 Reserve Fund.

                                          18   [Docket No. 474]. After briefing and prior to the hearing, the Trustee and the Former Officers

                                          19   reached an agreement, which resulted in the Order Approving Stipulation On Motion To Estimate

                                          20   Claims Nos. 7 And 8 Filed By Jeffrey Cordes And William Aisenberg Pursuant To 11 U.S.C. §

                                          21   502(c) [Docket No. 553] establishing a reserve in the amount of $546,313.50 in accordance with

                                          22   the Plan. The Trustee is holding the Class 4 Reserve Fund in a segregated trust account.

                                          23               Post-Confirmation Taxes

                                          24               The Trustee paid 141,597.38 in actual and estimated taxes for the tax years 2016 and

                                          25   2017. The Trustee has been advised that the Trust does not owe taxes for 2018.

                                          26               Projections

                                          27               The Plan provided that it was being funded from various sources (e.g., remaining estate

                                          28   funds from the sale proceeds, funds in the operating account, monetary recoveries to be obtained

                                                                                                    4
                                               108771613\V-1
                                         Case 1:17-bk-12408-MB            Doc 604 Filed 02/14/19 Entered 02/14/19 19:42:10               Desc
                                                                           Main Document     Page 5 of 7


                                           1   by the Trust postpetition, etc.) and not cash derived from the operation of any business by the

                                           2   Debtor.

                                           3               Postconfirmation, as of December 31, 2018, there have been disbursements in the amount

                                           4   of approximately $10,652,714.46, as set forth in the “post-confirmation status reports” provided

                                           5   to the Office of the United States Trustee and filed with this Court. Since the quarterly report

                                           6   ending on September 31, 2018, there have been additional disbursements in the amount of

                                           7   $313,120.77. Currently, the Trust has approximately $4,946,251.42, on hand.

                                           8               The Trustee believes that the Trust is current on his payments to the United States Trustee

                                           9   for quarterly fees. Most recently, the Trustee caused a check in the amount of $5,200 for the 4th

                                          10   quarter of 2018 to be sent to the U.S. Trustee on or about January 31, 2019.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11               Plan Consummation and Final Decree
         DENTONS US LLP




                                          12               While the Trustee has made an interim distribution, the Trustee anticipates at least one
            (213) 623-9300




                                          13   other distribution. There is also significant litigation that continues to be pursued against third

                                          14   parties, as set forth above. Given the uncertainty related to the timing of the completion of

                                          15   litigation, the Trustee respectfully submits that it would be premature at this time to predict the

                                          16   timing of a motion for final decree.

                                          17               Other Pertinent Information Needed To Explain The Progress Toward Completion

                                          18   Of The Confirmed Plan

                                          19               The Plan provides that the Trustee will, among other things, investigate and, if

                                          20   appropriate, pursue all claims and causes of action that belong to the Estates and are assigned to

                                          21   the Trust for the benefit of the Beneficial Interest Holders. [Docket No. 438]. Since the

                                          22   Confirmation Order, the Trustee has analyzed and pursued certain claims and causes of action, as

                                          23   follows:

                                          24                      On April 25, 2018, the Trustee commenced an arbitration proceeding against

                                          25                       Thomas Felton, the former Senior Vice President of Supply Chain (the “Felton

                                          26                       Arbitration”). On July 30, 2018, the Hon. George H. King (Ret.), Arbitrator, issued

                                          27                       an order denying Felton’s motion for summary disposition, holding that the

                                          28                       Trustee adequately alleged claims for breach of fiduciary duty, breach of contract,

                                                                                                    5
                                               108771613\V-1
                                         Case 1:17-bk-12408-MB             Doc 604 Filed 02/14/19 Entered 02/14/19 19:42:10                Desc
                                                                            Main Document     Page 6 of 7


                                           1                       and damages. Judge King ordered the parties to meet and confer over whether the

                                           2                       claims between the Trustee and the Former Officers should be consolidated and

                                           3                       whether the parties would make a joint request to consolidate under JAMS Rule

                                           4                       6(e).

                                           5                      After extensive briefing and a mediation that did not result in settlement, on July

                                           6                       31, 2018, the Court entered an order granting the Trustee’s motion to compel

                                           7                       arbitration against the Former Officers. [Adv. Proc. No.: 1:18-ap-01011 [Docket

                                           8                       No. 52]. There is now a pending arbitration against the Former Officers that is

                                           9                       consolidated with the Felton Arbitration (the “Consolidated Arbitration”) and

                                          10                       being administered by JAMS. The Consolidated Arbitration is in the document
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11                       discovery phase. The arbitration hearing is scheduled for November 2019 before
         DENTONS US LLP




                                          12                       Hon. George H. King (Ret.).
            (213) 623-9300




                                          13                      The Trustee has also sued Robert Goldstein and his company for aiding and

                                          14                       abetting breach of fiduciary duty in the United States District Court for the Central

                                          15                       District of California (Case No 2:18-cv-09491-FMO-AS). Mr. Goldstein and his

                                          16                       company moved to dismiss on personal jurisdiction grounds. The District Court

                                          17                       asked for supplemental briefing on whether the matter should be transferred to the

                                          18                       N.D. of Texas. The parties are briefing that issue and, at the same time, discussing

                                          19                       a resolution.

                                          20                      On July 17, 2018, the Court held a status conference in the adversary proceeding

                                          21                       against Radians, at which time (i) the Court indicated, among other things, that it

                                          22                       planned on rendering a decision on Radians’ motion to dismiss after additional

                                          23                       analysis, and (ii) continued the adversary proceeding. The hearing on the motion to

                                          24                       dismiss and the status conference have been continued since then and there is a

                                          25                       status conference scheduled in February 28, 2019.

                                          26                      The Trustee continues to analyze and pursue other litigation with third parties,

                                          27                       including BDO.

                                          28

                                                                                                     6
                                               108771613\V-1
                                         Case 1:17-bk-12408-MB     Doc 604 Filed 02/14/19 Entered 02/14/19 19:42:10   Desc
                                                                    Main Document     Page 7 of 7


                                           1   Dated: February 14, 2019           DENTONS US LLP
                                                                                  SAMUEL R. MAIZEL
                                           2                                      TANIA A. MOYRON
                                           3
                                                                                  By: /s/Tania M. Moyron
                                           4                                      Tania M. Moyron, Counsel
                                                                                  to the Trustee and Trust Board
                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                                                        7
                                               108771613\V-1
